DETAILED ACTION
This is the first Office Action on the merits based on the 17/376,941 application filed on 10/04/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more frame elements” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (The one or more frame elements may take on any of a variety of configurations like one or more forward-extending wings, or a crossbar that extends beyond the climbing surface 13 on the first side, the second side, or both.; Page 10 Para. 1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 20 is objected to because of the following informalities: 
In Claim 2 Lines 1-2, the limitation “the system” should be “the one or more actuators”
In Claim 20 Line 6, the limitation “a bottom edge” should be “the bottom edge”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 14 recites the limitation “one or more frame elements comprises”. The limitation renders the claim indefinite because it is unclear if Applicant is further including the one or more frame elements or interchanging the frame elements. Applicant is suggested to amend the limitation “wherein the one or more frame elements comprises” to “wherein the one or more frame elements further comprises” in claims 8 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissner (US Patent No. 7,762,928).

    PNG
    media_image1.png
    718
    571
    media_image1.png
    Greyscale

Regarding claim 1, Meissner discloses an adjustable-incline climbing wall assembly (Rock climbing arrangement 10; Figure 1) comprising: a. one or more climbing panels (Modular panel structure 18; Figure 1) configured to provide a climbing surface (i.e., the panel structure 18 has rock climbing attachments that allows for users to climb the surface); b. a plurality of climbing grips affixed to the climbing surface (i.e., grips coupled on the surface 18 as seen in Figure 1); c. a system (See back bracket system of the climbing surface 18 in Figure 1) for supporting and adjusting the incline of the climbing surface (i.e., the incline of the climbing surfaces 18 changes relative to the climbing surface 18, the ground surface 12 and the pool ground surface, the system comprising i. one or more frame elements (Various shaped couplings 27 including the bars annotated in Figure 1 , triangular plate 28; Figures 1 and 4; Col. 7 Lines 40-41) affixed to at least one of the one or more climbing panels (i.e., the couplings 27 and plate 28 are affixed to the climbing panels 18), wherein the one or more frame elements comprises first and second forward-extending wings (Triangular plates 28; Figure 1 i.e., the plates 28 are extending forwardly from the panel 18 to the tubular receivers 26); ii. a support structure (Tubular receivers 26; Figure 1) comprising a first leg (Left tubular receivers 26; Figure 1) and a second leg (Right tubular receivers 26; Figure 1); and iii. one or more actuators (Actuators 24, Support bars 20, and shocks 22; Figure 1) configured to adjust the incline of the climbing surface to a plurality of angles within a permitted range (i.e., the climbing surfaces 18 changes the angles between the climbing surface 18, the ground surface 12 and the pool ground surface); wherein the first forward-extending wing is pivotably connected to the first leg at a pivot point positioned forward from the bottom edge of the climbing surface and the second forward-extending wing is pivotably connected to the second leg at a pivot point positioned forward from the bottom edge of the climbing surface (i.e., the pivot points above are extending forwardly to the legs 26 from the bottom edge of the climbing surface 18; see annotated Figure 1 above); and wherein each of the one or more actuators is connected to both one of the first and second legs and at least one of the one or more frame elements (i.e., the actuators 24 are connected to the tubular legs 26 and the frame element/bars annotated in Figure 1).  

Regarding claim 2, Meissner discloses the system comprises a first actuator (Left actuator 24; Figure 1) and a second actuator (Right actuator 24; Figure 1), the first actuator being connected to the first leg and the second actuator being connected to the second leg (i.e., the actuators 24 are connected to the legs 26).  

Regarding claim 10, Meissner discloses the one or more actuators comprise a pneumatic linear actuator, a hydraulic liner actuator, or an electric linear actuator (Col. 7 Lines 34-35 “a pair of actuators 24 (electric, hydraulic, or other) for motorized or power-up lifting and/or lowering,”)
  
Regarding claim 11, Meissner discloses the one or more actuators comprise a hand-cranked actuator or a manually-set tube strut (i.e., the support bars 20 have manual telescoping couplings 42 using pin 44 to lock the angle of the climbing surface to the tubes 26).  

Regarding claim 12, Meissner discloses the climbing surface is at its highest angle relative to vertical, the one or more actuators are oriented substantially vertically (i.e., the climbing surface 18 is substantially vertical in Figure 1).  

Regarding claim 13, Meissner discloses the space directly underneath the climbing surface is free of obstruction by any portion of the support structure (i.e., the climbing surface 18 has no structure obstructing it directly underneath it).  

Regarding claim 14, Meissner discloses the one or more frame elements comprises a crossbar (Shield 100; Figure 8; i.e., the shield 100 is a crossbar extends between the first and second wings 28) that spans between the first and second forward-extending wings.   

Regarding claim 15, Meissner discloses bottom edge of the climbing surface is positioned at least 8 inches above a ground surface (i.e., ground surface of the bottom of the pool) when the climbing surface is at its highest angle relative to vertical. (i.e., the device’s bottom edge can extend from a surface 12 over a ground floor of a pool with different depths allowing for a bottom edge to be above the ground surface of the pool at lengths depending on the depth of the pool)

Regarding claim 16, Meissner discloses bottom edge of the climbing surface is positioned within 3 inches of the ground surface when the climbing surface is at its lowest angle relative to vertical. (i.e., the bottom edge of the climbing surface is capable of being extended to be within the pool as seen in Figure 6 allowing for the bottom surface to be placed within 3 inches off a low depth pool bottom surface)

Regarding claim 17, Meissner discloses the permitted range of angles includes at least a range between 20 and 60 relative to vertical (i.e., the angle of the climbing surface 18 can change to be greater than the 90 degree vertical to the extent of 135 degrees or more; Col. 4 Lines 24-25)
  
Regarding claim 18, Meissner discloses the adjustable-incline climbing wall assembly is a freestanding unit (i.e., the assembly is not connected to any other objects/supports).  

Regarding claim 19, Meissner discloses the climbing surface is at its lowest angle relative to vertical, the bottom edge of the climbing surface is within 6 inches of the rearmost point of the climbing wall assembly.  (i.e., the bottom edge of the climbing surface is capable of being extended to be within the pool as seen in Figure 6 allowing for the bottom surface to be placed within 6 inches off a low depth pool bottom surface)

Regarding claim 20, Meissner discloses an adjustable-incline climbing wall assembly (Rock climbing arrangement 10; Figure 1) that is configured such that i. a bottom edge of a climbing surface (Bottom of modular panel structure 18; Figure 1) is positioned at least 12 inches above a ground surface (i.e., ground surface of the bottom of the pool) when the climbing surface is placed at a 60 angle relative to vertical (i.e., the device’s bottom edge can extend from a surface 12 over a ground floor of a pool with different depths allowing for a bottom edge to be above the ground surface of the pool at lengths depending on the depth of the pool).), and ii. a bottom edge of the climbing surface is positioned within 6 inches of a ground surface when the climbing surface is placed at a 20 angle relative to vertical. (i.e., the bottom edge of the climbing surface is capable of being extended to be within the pool as seen in Figure 6 allowing for the bottom surface to be placed within 6 inches off a low depth pool bottom surface)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner (US Patent No. 7,762,928).

Regarding claim 3, Meissner discloses the pivot points are positioned forward of the bottom edge of the climbing surface when the climbing surface is at its lowest angle relative to vertical (i.e., the plates have the same length extending to the pivot point at every angle relative to the vertical)  
Meissner does not disclose the pivot points are positioned at least 12 inches forward of the bottom edge of the climbing surface.
The Office Notes that the plates have an inherent distance between the pivot points and the bottom edge of the climbing surface. The distance between the pivot points and the bottom edge of the climbing surface is not disclosed, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device would not be patentably distinct from the prior art device.  MPEP 2144.04. In this case, Meissner generally discloses a distance between the pivot points and the bottom edge of the climbing surface and it would have been obvious to select for the distance to be at least 12 inches in order to have a climbing surface that is substantially extending from a surface pivot point to allow for space for the climbing surface to rotate and a for a climber to utilize the surface.  Furthermore, applicants claimed at least 12 inches lacks criticality because the specification of the application discloses other distances that can be used as noted in the Bottom of Page 3 and the Top of Page 4 within the specification.

Regarding claim 4, Meissner discloses the pivot points are positioned forward of the bottom edge of the climbing surface when the climbing surface is at its lowest angle relative to vertical.  (i.e., the plates have the same length extending to the pivot point at every angle relative to the vertical)  
Meissner does not disclose the pivot points are positioned at least 18 inches forward of the bottom edge of the climbing surface.
The Office Notes that the plates have an inherent distance between the pivot points and the bottom edge of the climbing surface. The distance between the pivot points and the bottom edge of the climbing surface is not disclosed, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device would not be patentably distinct from the prior art device.  MPEP 2144.04. In this case, Meissner generally discloses a distance between the pivot points and the bottom edge of the climbing surface and it would have been obvious to select for the distance to be at least 18 inches in order to have a climbing surface that is substantially extending from a surface pivot point to allow for space for the climbing surface to rotate and a for a climber to utilize the surface.  Furthermore, applicants claimed at least 18 inches lacks criticality because the specification of the application discloses other distances that can be used as noted in the Bottom of Page 3 and the Top of Page 4 within the specification.)

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner (US Patent No. 7,762,928) in view of Sudeith (US Patent Pub. No. 2013/0324383).

Regarding claim 7, Meissner discloses the first leg (Left tubular receivers 26; Figure) and the second leg (Right tubular receivers 26; Figure 1).
Meissner does not disclose the first and second legs are angled outward, such that the distance between a front end of the first leg and a front end of the second leg is greater than the distance between a rear end of the first leg and a rear end of the second leg.  
Sudeith teaches an analogous exercise device comprising first and second outward angled legs (Left and right support bars 120; Figure 1) that are common within the art, such that the distance between a front end of the first leg and a front end of the second leg is greater than the distance between a rear end of the first leg and a rear end of the second leg (i.e., the legs are closer at points 132 and extend to be further away at the other end).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Meissner to be outwardly angled as the legs of Sudeith in order to increase the stability of the base of the device by extending the area the base occupies.

Regarding claim 9, Meissner in view of Sudeith teaches each of the first and second forward-extending wings 28 is angled outward, such that a front end of the is positioned outward from a rear end of the wing. (i.e., Sudeith modified the legs 26 of Meissner to extend outward which would mean the wings would angle outward with the base with the modification)

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Meissner does not disclose the support structure further comprises a rear crossbar connecting the first leg and the second leg. (i.e., the support structure of Meissner does not disclose any type of structure that could constitute a crossbar between the first and second legs)

Regarding claim 6, Meissner does not disclose a kicker board; wherein, when the climbing surface is at its lowest angle relative to vertical, the kicker board is at least partially disposed behind a portion of the climbing surface. (i.e., the kicker board structure is not disclosed within Meissner could not be combined with a secondary reference)

Regarding claim 8, Meissner discloses the one or more frame elements (Various shaped couplings 27 including the bars annotated in Figure 1 , triangular plate 28; Figures 1 and 4; Col. 7 Lines 40-41) but does not disclose an actuator supporting upper frame element; and wherein a first end of the upper frame element extends outward beyond a first side of the climbing surface and a second end of the upper frame element extends outward beyond a second side of the climbing surface, such that the one or more actuators are aligned with the direction in which the climbing surface pivots.  (i.e., the one or more frame elements of Meissner does not disclose frame elements that extend between the two ends of the climbing surface to form a crossbar)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784